Citation Nr: 0018434	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a cervical spine disorder.

2.  Entitlement to a compensable disability rating for fatty 
metamorphosis of the liver.

3.  Entitlement to service connection for psoriatic 
arthritis.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Service connection was originally denied for liver damage, 
arthritis, and residuals of a neck injury by a May 1992 
rating decision.  The veteran appealed this decision to the 
Board.  Following a July 1995 Board remand, the RO granted 
service connection for a cervical spine disorder and fatty 
metamorphosis of the liver in a May 1996 rating decision.  A 
20 percent disability rating was assigned for the cervical 
spine disorder, while a noncompensable (zero percent) 
disability rating was assigned for the liver, both of which 
were effective March 20, 1992.  Thereafter, the veteran 
appealed this decision to the Board contending that higher 
ratings were warranted.  A 30 percent rating was subsequently 
assigned for the cervical spine disorder in an August 1998 
rating decision, effective May 29, 1991.  By this same 
decision, the RO denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for squamous cell carcinoma.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in May 2000, a transcript of 
which is of record.

As an additional matter, the Board notes that in March 1997 
it remanded the veteran's case, in part, for the RO to accord 
the veteran VA examinations to evaluate the current nature 
and severity of his cervical spine and liver disabilities.  
These examinations were conducted in January 1998.  
Accordingly, the Board finds that the RO has substantially 
complied with the prior remand directives, and that a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran received psoralen-ultraviolet-light (PUVA) 
from VA for his nonservice-connected psoriasis.

2.  The medical evidence shows that the veteran developed 
squamous cell carcinoma as a result of his PUVA treatment.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for squamous cell carcinoma is well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); Jones v. 
West, 12 Vet. App. 460, 464 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  With respect to the 1151 issue, it is noted that the 
veteran submitted his original claim in August 1997.  The veteran 
contends that the PUVA treatment he received from VA, and 
arranged by VA at the University of South Florida, for his 
nonservice-connected psoriasis caused the development of his 
squamous cell carcinoma.  Further, the veteran has contended that 
the medical treatment he received from VA for his squamous cell 
carcinoma, or lack thereof, caused the carcinoma to spread to the 
point that it was necessary for him to undergo below the knee 
amputation of the left leg in November 1998, and a hemipelvectomy 
in August 1999.

The evidence on file shows that the veteran was diagnosed with 
psoriasis as early as 1971.  Further, the evidence on file shows 
that he had several subsequent periods of VA hospitalization for 
treatment of this condition, which included PUVA treatment.  
Moreover, the evidence indicates that the veteran received PUVA 
treatment at both VA and non-VA/private medical facilities.  An 
undated Patient Information for the Oral PUVA Treatment of 
Psoriasis from the University of South Florida/VA Hospital is on 
file which notes, in part, that there was a recent report of an 
increased risk of skin cancer (basal cell carcinomas and squamous 
cell carcinomas) in individuals who had a history of exposure to 
X-ray or a history of previous skin cancer.  The veteran has also 
submitted statements in which he acknowledges that he was 
informed that PUVA treatment might result in skin cancer, but 
that VA physicians informed him that they would be able to keep a 
check and remove the cancers as they cropped up.  

Various medical records on file, including a May 1996 report of 
VA hospitalization, show that the veteran was treated on numerous 
occasions during the 1990s for skin lesions/squamous cell 
carcinoma.  Further, various medical records, including a January 
1998 VA examination report of skin, as well as a concurrent VA 
examination report of the liver, gall bladder, and pancreas, have 
attributed the veteran's skin cancer to his PUVA treatment.  As 
mentioned above, the veteran underwent a below the knee 
amputation of his left leg in November 1998, and a hemipelvectomy 
in August 1999, as a result of his squamous cell carcinoma.  
Private medical statements from a Dr. Capone and a Dr. Clift, 
dated in April 2000, emphasize that the hemipelvectomy was 
necessary in order to save the veteran's life.

In various statements on file, as well as his May 2000 personal 
hearing, the veteran contended that the treatment he received 
from VA for his squamous cell carcinoma, or lack thereof, allowed 
his carcinoma to spread to the point that the extreme procedures 
of November 1998 and August 1999 were necessary.  He contends 
that he began to receive radiation treatment from VA in October 
or November 1997 for his carcinoma.  While he continued to have 
skin problems, he contends that he was allowed to think that his 
carcinoma was gone, and that his skin problems were due to 
radiation burns.  He maintains that it was only after he sought 
outside/non-VA medical opinions that he was informed that he 
still had squamous cell carcinoma, and that the extent of the 
carcinoma was such that the below the knee amputation, and later 
the hemipelvectomy, were necessary.


Legal Criteria.  A veteran, who suffers an injury or an 
aggravation of any injury, as the result of hospitalization, 
medical or surgical treatment, or during a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to or the death of the 
veteran, is entitled to disability or death compensation in 
the same manner as if such disability, aggravation, or death 
were service- connected.  38 U.S.C.A. § 1151 (West 1991).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service connection claims, as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for squamous cell carcinoma is well 
grounded.  The medical evidence clearly shows that the 
veteran received PUVA treatment from VA for his nonservice-
connected psoriasis.  Moreover, the medical evidence, 
including the January 1998 VA examination reports, support 
the finding that he developed squamous cell carcinoma as a 
result of the PUVA treatment.  Thus, the claim is well 
grounded.  Jones, 12 Vet. App. at 464.

The veteran has also contended that the VA medical treatment, 
or lack thereof, that he received for his squamous cell 
carcinoma allowed it to spread to the point that the extreme 
procedures of November 1998 and August 1999 were necessary.  
With respect to this aspect of the veteran's 38 U.S.C.A. 
§ 1151 claim, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held in 
Schroeder v. West, No. 99-7103 (Fed.Cir. May 18, 2000) that 
once a claimant submits a well-grounded claim under one 
theory of entitlement, the claim is well grounded for all 
theories of entitlement.

Adjudication of the veteran's claim does not end with the 
finding that the case is well-grounded.  In determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with this duty to 
assist.

As noted above, the evidence on file indicates that the 
veteran received PUVA treatment from both VA and non-VA 
facilities during the 1970s and 1980s.  However, based upon a 
review of the documents assembled for the Board's review, it 
appears that not all of these PUVA treatment records are on 
file.  The Board is of the opinion that these records are 
pertinent to a full and fair resolution of the veteran's 
appeal.  Thus, the Board concludes that further attempts 
should be made to secure any additional records concerning 
the PUVA treatment that the veteran received for his 
psoriasis.  

As mentioned above, the veteran has contended that the PUVA 
treatment he received was primarily from or arranged by VA.  
The Board also notes that the veteran has contended that he 
received radiation treatment for his squamous cell carcinoma 
from VA in 1997 which allowed his carcinoma to spread.  While 
numerous VA medical treatment records are on file, it does 
not appear to contain any VA medical treatment records 
detailing the 1997 radiation treatment.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive possession of those records, and the failure of 
the RO or the Board to consider any such records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  Therefore, 
even if the Board had not determined that the veteran's claim 
was well grounded, a remand would still be required to 
satisfy this pre-duty to assist obligation of obtaining VA 
medical records.

With respect to the veteran's cervical spine and liver 
claims, the Board notes that, as a general rule, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Therefore, the Board finds that these 
claims are well-grounded.  In regard to the arthritis claim, 
the Board notes that it does not appear that this claim is 
well grounded.  However, for the reasons stated above, the 
Board has decided to remand the veteran's 1151 claim, in 
part, to obtain additional VA medical records that are not on 
file.  VA is obligated to insure that such records are on 
file even if a claim is not well grounded.  As it is possible 
that these records may contain findings regarding the other 
issues on appeal, the Board will defer consideration of these 
claims until after the RO has had the opportunity to obtain 
these additional VA medical records.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Since the cervical spine and liver claims are 
appeals from the grant of initial ratings, the concept of 
"staged" ratings is applicable.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for squamous cell carcinoma is well grounded.  To this 
extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
disabilities at issue, to include 
psoriasis and squamous cell carcinoma  In 
particular, copies of all records of PUVA 
treatment he received from private 
medical care providers should be secured. 
After securing the necessary release, the 
RO should obtain those records not on 
file.  

2.  Even if the veteran does not respond, 
the RO should follow-up on the veteran's 
various statements regarding the PUVA 
treatment he received from VA for his 
psoriasis, and the 1997 radiation 
treatment he received from VA for his 
squamous cell carcinoma.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  With respect to the 
cervical spine and liver claims, the RO's 
adjudication should indicate 
consideration of the applicability of 
"staged" ratings pursuant to Fenderson, 
supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



